???DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further consideration the previous restriction requirement dated 10/28/2021 has been withdrawn in favor of the instant restriction requirement.


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-8, 11-16, drawn to a pretreatment method for producing a raw material of lycopene.

Invention 2	Claims 9, 10, 17-23, drawn to raw material for producing lycopene and a method for producing lycopene

The inventions listed as Inventions 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
CN103039437 (04/17/2013; IDS filed 04/24/2020) teaches a method for storing tomato skin residue, comprising the following steps: (1) adding active Lactobacillus into tomato skin residue with a water content of 60% to 80% and mixing uniformly; (2) adding an antioxidant into same and mixing uniformly, wherein the water-soluble antioxidant is VC and the fat-soluble antioxidant is VE; and (3) carrying out sealed storage to isolate same from the air, wherein the storage temperature for the first 15 days is 30°C, and the storage temperature after 15 days is 0°C 
CN104938978 (09/30/2015; IDS filed 04/24/2020) teaches a method for pretreating tomato skin, wherein an enzyme with a cellulose-degrading function at 0.35-0.55%0 of the weight of the tomato skin and an enzyme with a pectin-degrading function at 0.9-1.2%0 of the weight of the tomato skin are used to treat tomato skin; the enzyme with the cellulose-degrading function is cellulase; and the enzyme with the pectin-degrading function is pectinase  (see filed document Written Opinion of the International Search Authority dated 04/24/2020). 
It would have been obvious to combine the reference teachings by treating the tomato skin of CN103039437 with the enzyme preparation of CN104938978.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652